Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. 	Claims 1 -20 are allowed. 
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention is drawn to a method of determining that a user equipment (UE) device is a dual connectivity device capable of communicating via a first network and a second network,  establishing a connection with the UE device and determining whether the first wireless station is a dual connectivity wireless station, initiating, in response to determining that the first wireless station is not a dual connectivity wireless station, a handover of a wireless connection to the UE device from the first wireless station to a second wireless station that is a dual connectivity wireless station, or identifying, in response to determining that the first wireless station is a dual connectivity wireless station, a third wireless station in the first network to act as a serving cell for the UE device.
The Applicants independent claim 1 recites, inter alia a method, comprising: determining, by a first wireless station, that a user equipment (UE) device is a dual connectivity device capable of communicating via a first network and a second network, wherein the first network and second network operate in accordance with different communication protocols or standards; 
receiving, by the first wireless station and from the UE device, a connection request; establishing, by the first wireless station, a connection with the UE device; and one of: 
initiating, by the first wireless station and in response to determining by the first wireless station that the first wireless station is not a dual connectivity wireless station, a handover of a wireless connection to the UE device from the first wireless station to a second wireless station that is a dual connectivity wireless station configured to communicate via both the first network and the second network, or 
identifying, by the first wireless station and in response to determining that the first wireless station is a dual connectivity wireless station, a third wireless station in the first network to act as a serving cell for the UE device.


The Applicants independent claim 1 comprises a particular combination elements which is neither taught nor suggested by prior arts. 
The prior art Shaheen et al. [US 20180092085 A1] discloses in [0095] multi-mode capable LTE-5G NR eNB including two independent RRMs is described. One RRM is an LTE RRM and a second RRM is a 5G NR RRM. The eNB includes a processor and memory in electronic communication with the processor. The LTE RRM triggers 5G NR to perform traffic steering, HO, addition, modification and/or release of traffic DRBs from/to an LTE eNB. 
The prior art Wei et al. [US 20190182732 A1]discloses in para  [0046] with the tight interworking network arrangements shown in FIGS. 2A-F, it is desirable to enable handover from one tight interworking network arrangement to another whilst reducing the core network signalling overhead and mitigating data packet loss. In particular, this is desirable when handing over from a first tight interworking arrangement with a MeNB operating using a first RAT (such as LTE) and a SeNB operating using a second RAT (such as NR) to a second tight interworking arrangement with a MeNB operating using the second RAT (such as NR) and a SeNB operating using the first RAT (such as LTE). 
The prior art Parkvall et al [US 20170331577 A1] discloses in para [0429][0430] FIG. 8 initial RRC signaling includes RRC Connection Request (SRB0) and RRC Connection Setup/Reject (SRB0), and RRC Connection Setup Complete/Attach Request (SRB1) message sequence. 
However the combination of prior arts does not disclose for independent claims 1, 10 and 19 
initiating, by the first wireless station and in response to determining by the first wireless station that the first wireless station is not a dual connectivity wireless station, a handover of a wireless connection to the UE device from the first wireless station to a second wireless station that is a dual connectivity wireless station configured to communicate via both the first network and the second network, or 
identifying, by the first wireless station and in response to determining that the first wireless station is a dual connectivity wireless station, a third wireless station in the first network to act as a serving cell for the UE device.

	Therefore, independent claims 1, 10 and 18 are allowed for these above reasons. The respective dependent claims of independent claims 1, 10 and 18 are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sharma et al. [US 20210100063 A1] Communication device, infrastructure equipment, communications system and methods
Wei et al.[US 20190174481 A1] base station, user equipment and mobile telecommunications system method
Tsuda et al. [US 20190174363 A1] Mobile telecommunications system method
Liu et al. [US 20150223149 A1] Device, Network, and Method for Network Adaptation and Utilizing a Downlink Discovery Reference Signal

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413